          Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.61 Page 1 of 7



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNDERWATER KINETICS LLP, et al.,                 Case No.: 19cv1218-H-LL
12                                     Plaintiffs,
                                                      SCHEDULING ORDER
13   v.                                               REGULATING DISCOVERY
                                                      AND OTHER PRETRIAL
14   THE HANOVER AMERICAN
                                                      PROCEEDINGS
     INSURANCE COMPANY, et al.,
15
                                     Defendants.
16
17
             On August 16, 2019, the Court held an Early Neutral Evaluation Conference
18
     (“ENE”) in the above-entitled action. Settlement of the case could not be reached during
19
     the ENE and the Court therefore conducted a Case Management Conference pursuant to
20
     Rule 16.1(d) of the Local Rules. After consulting with the attorneys of record for the
21
     parties and being advised of the status of the case, and good cause appearing, IT IS
22
     HEREBY ORDERED:
23
             1.    Any motion to join other parties, to amend the pleadings, or to file additional
24
     pleadings must be filed by September 13, 2019.
25
             2.    All fact discovery shall be completed by all parties on or before February
26
     12, 2020. "Completed" means that all discovery under Rules 30-36 of the Federal Rules
27
     of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a sufficient
28

                                                1
                                                                                      19cv1218-H-LL
       Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.62 Page 2 of 7



1    period of time in advance of the cut-off date, so that it may be completed by the cut-off
2    date, taking into account the times for service, notice, and response as set forth in the
3    Federal Rules of Civil Procedure.
4          Counsel shall promptly and in good faith meet and confer with regard to all
5    discovery disputes in compliance with Federal Rule of Civil Procedure 37(a)(1) and Civil
6    Local Rule 26.1(a). The Court expects counsel to make every effort to resolve all
7    disputes without court intervention through the meet and confer process. All discovery
8    motions must be filed within 30 days of the service of an objection, answer or response
9    which becomes the subject of dispute or the passage of a discovery due date without
10   response or production, and only after counsel have met and conferred and have reached
11   impasse with regard to the particular issue.        The Court’s procedures for resolving
12   discovery disputes are set forth in Magistrate Judge Linda Lopez’s Civil Chambers Rules,
13   which are posted on the Court’s website. A failure to comply in this regard will result
14   in a waiver of a party's discovery issue. Absent an order of the court, no stipulation
15   continuing or altering this requirement will be recognized by the court.
16         3.     The parties must designate their respective experts in writing by March 12,
17   2020. The parties must identify any person who may be used at trial to present evidence
18   pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence. This requirement is
19   not limited to retained experts. The date for exchange of rebuttal experts must be by
20   March 26, 2020. Written designations must include the name, address and telephone
21   number of the expert and a reasonable summary of the testimony the expert is expected to
22   provide. The list must also include the normal rates the expert charges for deposition and
23   trial testimony.
24         4.     By April 24, 2020, each party must comply with the disclosure provisions in
25   Rule 26(a)(2)(B) and (C) of the Federal Rules of Civil Procedure. This disclosure
26   requirement applies to all persons retained or specially employed to provide expert
27   testimony, or whose duties as an employee of the party regularly involve the giving of
28   expert testimony. Except as provided in the paragraph below, any party that fails to make

                                                2
                                                                                       19cv1218-H-LL
       Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.63 Page 3 of 7



1    these disclosures will not be permitted to use evidence or testimony not disclosed at any
2    hearing or at the time of trial, absent substantial justification. Additionally, the Court
3    may impose sanctions as permitted by Federal Rule of Civil Procedure 37(c).
4          5.     Any party must supplement its disclosure regarding contradictory or rebuttal
5    evidence under Federal Rule of Civil Procedure 26(a)(2)(E) by May 8, 2020.
6          6.     All parties must complete all expert discovery by June 8, 2020. The parties
7    must comply with the same procedures set forth in the paragraph governing fact
8    discovery.
9          7.     Failure to comply with this section or any other discovery order of the Court
10   may result in the sanctions provided for in Federal Rule of Civil Procedure 37, including
11   prohibition on the introduction of experts or other designated matters in evidence.
12         8.     All other pretrial motions must be filed by July 8, 2020. Counsel for the
13   moving party must obtain a motion hearing date from the law clerk of the judge who will
14   hear the motion. The time between the date you request a motion date and the hearing
15   date may vary from one district judge to another. Please plan accordingly. Failure to
16   make a timely request for a motion date may result in the motion not being heard.
17   Motions in limine are to be filed as directed by the Court.
18         9.     A Mandatory Settlement Conference shall be conducted on September 29,
19   2020 at 1:30 p.m. in the chambers of Magistrate Judge Linda Lopez located at 221 West
20   Broadway, Suite 2140, San Diego, CA 92101. All discussions at the Mandatory
21   Settlement Conference will be informal, off the record, privileged, and confidential.
22   Counsel for any non-English speaking party is responsible for arranging for the
23   appearance of an interpreter at the conference.
24         a.     Personal Appearance of Parties Required:              All parties, adjusters for
25   insured defendants, and other representatives of a party having full and complete
26   authority to enter into a binding settlement, as well as the principal attorneys responsible
27   for the litigation, must be present in person and legally and factually prepared to discuss
28   settlement of the case. Counsel appearing without their clients (whether or not counsel

                                                3
                                                                                       19cv1218-H-LL
         Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.64 Page 4 of 7



1    has been given settlement authority) will be cause for immediate imposition of sanctions
2    and may also result in the immediate termination of the conference.
3           Unless there is good cause, persons required to attend the conference pursuant to
4    this Order shall not be excused from personal attendance. Requests for excuse from
5    attendance for good cause shall be made in writing at least three (3) court days prior to
6    the conference. Failure to appear in person at the Mandatory Settlement Conference will
7    be grounds for sanctions.
8           b.     Full Settlement Authority Required: In addition to counsel who will try
9    the case, a party or party representative with full settlement authority1 must be present for
10   the conference. In the case of a corporate entity, an authorized representative of the
11   corporation who is not retained outside counsel must be present and must have
12   discretionary authority to commit the company to pay an amount up to the amount of
13   Plaintiff's prayer (excluding punitive damages prayers). The purpose of this requirement
14   is to have representatives present who can settle the case during the course of the
15   conference without consulting a superior. Counsel for a government entity may be
16   excused from this requirement so long as the government attorney who attends the
17   Mandatory Settlement Conference (1) has primary responsibility for handling the case,
18   and (2) may negotiate settlement offers which the attorney is willing to recommend to the
19   government official having ultimate settlement authority.
20          c.     Confidential Settlement Statements Required: No later than September
21   21, 2020, the parties shall submit directly to Magistrate Judge Lopez's chambers (via
22   email address or hand delivery c/o the Clerk’s Office) confidential settlement statements
23
24   1
       "Full settlement authority" means that the individuals at the settlement conference must be authorized
25   to explore settlement options fully and to agree at that time to any settlement terms acceptable to the
     parties. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989). The person
26   needs to have "unfettered discretion and authority" to change the settlement position of a party. Pitman
     v. Brinker Int'l, Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003). The purpose of requiring a person with
27   unlimited settlement authority to attend the conference contemplates that the person's view of the case
     may be altered during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. See Nick v. Morgan's Foods, Inc., 270 F.3d 590, 595-97 (8th Cir. 2001).

                                                     4
                                                                                                19cv1218-H-LL
       Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.65 Page 5 of 7



1    no more than ten (10) pages in length. These confidential statements shall not be filed
2    or served on opposing counsel. Each party's confidential statement must set forth the
3    party’s statement of the case, identify controlling legal issues, concisely set out issues of
4    liability and damages, and shall set forth the party’s settlement position, including any
5    previous settlement negotiations, mediation sessions, or mediation efforts, the last offer
6    or demand made by that party, and a separate statement of the offer or demand the party
7    is prepared to make at the settlement conference. If a specific demand or offer for
8    settlement cannot be made at the time the brief is submitted, then the reasons therefore
9    must be stated along with a statement as to when the party will be in a position to state a
10   demand or make an offer.
11         General statements that a party will "negotiate in good faith" is not a specific
12   demand or offer contemplated by this Order. It is assumed that all parties will negotiate
13   in good faith.
14         d.     Requests to Continue a Mandatory Settlement Conference: Any request
15   to continue the Mandatory Settlement Conference or request for relief from any of the
16   provisions or requirements of this Order must be sought by a written joint motion or ex
17   parte application. The application must (1) be supported by a declaration of counsel
18   setting forth the reasons and justifications for the relief requested, (2) confirm compliance
19   with Civil Local Rule 83.3(h), and (3) report the position of opposing counsel or any
20   unrepresented parties subject to the Order.          Absent good cause, requests for
21   continuances will not be considered unless submitted in writing no fewer than (7)
22   days prior to the scheduled conference.
23         If the case is settled in its entirety before the scheduled date of the conference,
24   counsel and any unrepresented parties must still appear in person, unless a written
25   joint notice confirming the complete settlement of the case is filed no fewer than
26   twenty-four (24) hours before the scheduled conference.
27         10.    Counsel must file their memoranda of contentions of fact and law and take
28   any other action required by Civil Local Rule 16.1(f)(2) by October 13, 2020.

                                               5
                                                                                     19cv1218-H-LL
       Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.66 Page 6 of 7



1          11.    Counsel must comply with the pretrial disclosure requirements of Federal
2    Rule of Civil Procedure 26(a)(3) by October 13, 2020. Failure to comply with these
3    disclosure requirements may result in evidence preclusion or other sanctions under
4    Federal Rule of Civil Procedure 37.
5          12.    On or before October 13, 2020, the parties shall jointly inform the
6    undersigned Magistrate Judge telephonically regarding their willingness to participate in
7    another settlement conference prior to trial. Plaintiff’s counsel shall coordinate and
8    initiate the conference call by calling the chambers of the Honorable Linda Lopez with all
9    relevant participants on the line.
10         13.    Counsel must meet and take the action required by Civil Local Rule
11   16.1(f)(4) by October 19, 2020. At this meeting, counsel must discuss and attempt to
12   enter into stipulations and agreements simplifying the triable issues. Counsel must
13   exchange copies and/or display all exhibits other than those to be used for impeachment.
14   The exhibits must be prepared in accordance with Civil Local Rule 16.1(f)(4)(c).
15   Counsel must note any objections they have to any other parties’ pretrial disclosures
16   under Federal Rule of Civil Procedure 26(a)(3). Counsel must cooperate in the
17   preparation of the proposed pretrial conference order.
18         14.    Counsel for plaintiff will be responsible for preparing the pretrial order and
19   arranging the meetings of counsel pursuant to Civil Local Rule 16.1(f). By October 26,
20   2020, plaintiff’s counsel must provide opposing counsel with the proposed pretrial order
21   for review and approval. Opposing counsel must communicate promptly with plaintiff’s
22   counsel concerning any objections to form or content of the pretrial order. Both parties
23   must promptly attempt to resolve their differences, if any, concerning the order.
24         15.    The proposed final pretrial conference order, including objections to any
25   other parties’ Federal Rule of Civil Procedure 26(a)(3) pretrial disclosures must be
26   prepared, served, and lodged with the assigned district judge by November 2, 2020 in the
27   form prescribed in and in compliance with Civil Local Rule 16.1(f)(6).
28         16.    The final pretrial conference is scheduled on the calendar of the Honorable

                                               6
                                                                                      19cv1218-H-LL
        Case 3:19-cv-01218-H-LL Document 9 Filed 08/16/19 PageID.67 Page 7 of 7



1    Marilyn L. Huff on November 9, 2020 at 10:30 a.m..
2          17.    The parties must comply with case management orders set by the Court.
3          18.    The Court will not modify the dates and times set forth in this order except
4    for good cause shown.
5          19.    Pursuant to Civil Local Rule 7.1(h), briefs or memoranda in support of or in
6    opposition to any pending motion must not exceed twenty-five (25) pages in length
7    without leave of a district court judge. Reply memorandum must not exceed ten (10)
8    pages without leave of a district court judge. Briefs and memoranda exceeding ten (10)
9    pages in length must have a table of contents and a table of authorities cited.
10         20.    Plaintiff’s counsel must serve a copy of this order on all parties that later
11   enter this case.
12         IT IS SO ORDERED.
13   Dated: August 16, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                                       19cv1218-H-LL
